DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MODULAR PET DETECTOR COMPRISING A PLURALITY OF MODULAR ONE-DIMENSIONAL ARRAYS OF MONOLITHIC DETECTOR SUB-MODULES.
The disclosure is objected to because of the following informalities:  
Abstract, line 6, --two-dimensional array of-- should be inserted before “photodetectors”.
Abstract, line 6, --plurality of modular one-dimensional arrays of-- should be inserted before “monolithic detector sub-modules”.
Abstract, line 7, --two-dimensional array of-- should be inserted before “photodetectors”.
Abstract, line 8, --two-dimensional array of-- should be inserted before “photodetectors”.
Appropriate correction is required.
An amended abstract must be submitted on a separate sheet of paper.

Claim Objections
Claims 1-9 and 14-17 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A gamma-ray detector comprising: 
a plurality of modular one-dimensional arrays of monolithic detector sub-modules, each monolithic detector sub-module comprising: 
a scintillator layer; 
a light-spreading layer mounted on the scintillator layer; and 
a photodetector layer mounted on the light-spreading layer, the photodetector layer comprising a two-dimensional array of photodetectors that are arranged in columns and rows; and 
a plurality of common printed circuit boards (PCBs), each common PCB electrically coupled to the photodetectors of the plurality of modular one-dimensional arrays of monolithic detector sub-modules (a limitation previously recited in lines 2-3) of a corresponding modular one-dimensional array, 
wherein for each monolithic detector sub-module: 
the photodetectors on a first side of each row are electrically coupled to a corresponding first side output line, and 
the photodetectors on a second side of each row are electrically coupled to a corresponding second side output line.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The gamma-ray detector of claim 1, wherein the light-spreading layer comprises a spacer layer.
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The gamma-ray detector of claim 1, wherein in each monolithic detector sub-module: 
the photodetectors on the first side of each row are electrically coupled in series, and 44Patent ApplicationAttorney Docket No. LTI.USPAT.0500 
the photodetectors on the second side of each row are electrically coupled in series.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The gamma-ray detector of claim 3, wherein in each monolithic detector sub-module: 
the photodetectors on the first side of each row are configured to output a first differential signal, and 
the photodetectors on the second side of each row are configured to output a second differential signal.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 should be amended as follows:
5. (Proposed Amendments) The gamma-ray detector of claim 1, wherein in each monolithic detector sub-module: 
the photodetectors on the first side of each row are electrically coupled in parallel with each other, and 
the photodetectors on the second side of each row are electrically coupled in parallel with each other.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The gamma-ray detector of claim 5, wherein in each monolithic detector sub-module: 
the photodetectors on the first side of each row are configured to output a first differential signal, and 
the photodetectors on the second side of each row are configured to output a second differential signal.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The gamma-ray detector of claim 1, wherein a number of the photodetectors on the first side of each row is equal to a number of the photodetectors on the second side of each row.
Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities: 
Claim 8 should be amended as follows:
8. (Proposed Amendments) The gamma-ray detector of claim 1, wherein: 
a first end of each common PCB is attached to a first support ring, and a second end of each common PCB is attached to a second support ring.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The gamma-ray detector of claim 8, wherein the first support ring includes electrical connections that are electrically coupled to each common PCB.
Appropriate correction is required.
Claims 10-13 and 18-20 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A gamma-ray detector comprising: 
a plurality of modular one-dimensional array of monolithic detector sub- modules, each monolithic detector sub-module comprising: 
a scintillator layer; 
a light-spreading layer mounted on the scintillator layer; and 
a photodetector layer mounted on the light-spreading layer, the photodetector layer comprising a two-dimensional array of photodetectors that are arranged in columns and rows and comprise: 
horizontal arrays of HA photodetectors, [[the]] HA photodetectors in each horizontal array electrically coupled in series to each other; and 
vertical arrays of VA photodetectors, [[the]] VA photodetectors in each vertical array electrically coupled in series to each other, 
wherein: 
each row includes of HA photodetectors (a previously recited limitation) and only one VA photodetector from each of a plurality of different vertical arrays of VA photodetectors, 46Patent ApplicationAttorney Docket No. LTI.USPAT.0500 
each column includes of VA photodetectors (a previously recited limitation) and only one HA photodetector from each of a plurality of different horizonal arrays of HA photodetectors, and 
[[the]] HA photodetectors and VA photodetectors are arranged in an alternating sequence to form a photodetector grid; and 
a plurality of common printed circuit boards (PCBs), each common PCB electrically coupled to the photodetectors of the plurality of modular one-dimensional array of monolithic detector sub-modules (a previously recited limitation) of a corresponding modular one-dimensional array, 
wherein for each monolithic detector sub-module: 
an HA output line is electrically coupled to each horizontal array of HA photodetectors, and 
a VA output line is electrically coupled to each vertical array of VA photodetectors.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The gamma-ray detector of claim 10, wherein in each monolithic detector sub-module: 
each HA output line is configured to output a first differential signal, and 
each VA output line is configured to output a second differential signal.
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The gamma-ray detector of claim 10, wherein: 
a first end of each common PCB is attached to a first support ring, and 
a second end of each common PCB is attached to a second support ring.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The gamma-ray detector of claim 12, wherein the first support ring includes electrical connections that are electrically coupled to each common PCB.
Appropriate correction is required.
Claims 14-17 are objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) A gamma-ray detection system comprising: 
the gamma-ray detector of claim 1; and 
a computer in an electrical communication with the plurality of common PCBs (a limitation previously recited in claim 1), the computer configured to determine a first position of an incident gamma ray with respect to a first axis by determining: 
a highest-magnitude signal row based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row, and 
a relative position of the incident gamma ray within the highest-magnitude signal row using the respective first output magnitude of the first side of each row (recited previously in claim 14) and the respective second output magnitude of the second side of each row (recited previously in claim 14).
Appropriate correction is required.
Claims 15-17 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The gamma-ray detection system of claim 14, wherein the computer is further configured to determine: 
a second-highest-magnitude signal row based on [[a]] the sum of [[a]] the respective first output magnitude of the first side of each row and [[a]] the respective second output magnitude of the second side of each row (limitations previously recited in claim 14), and 
a relative second position of the incident gamma ray using a magnitude of the highest-magnitude signal row and a magnitude of the second-highest-magnitude signal row, the relative second position determined with respect to a second axis that is orthogonal to the first [[axis]] axis, and [[that]] the second axis lies in a major plane defined by the photodetector layer.
Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The gamma-ray detection system of claim 15, wherein the computer is further configured to determine: 
a third-highest-magnitude signal row based on the sum of the respective first output magnitude of the first side of each row and the respective second output magnitude of the second side of each row, and 
a relative third position of the incident gamma ray using the magnitude of the highest-magnitude signal row, the magnitude of the second-highest-magnitude signal row, and [[the]] a magnitude of the third highest-magnitude signal row, the relative third position determined with respect to a third axis that is orthogonal to the first axis and the second [[axes]] axis.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The gamma-ray detection system of claim 16, wherein the computer is further configured to determine: 
the relative third position .
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A gamma-ray detection system comprising: 
the gamma-ray detector of claim 10; and 
a computer in an electrical communication with the plurality of common PCBs (a limitation previously recited in claim 10), the computer configured to determine a first position of an incident gamma ray with respect to a first axis by determining: 
the vertical arrays of VA photodetectors (a limitation previously recited in claim 10) having a VA power output greater than a threshold power output, and 
a relative first position of the incident gamma ray using the VA power output of the vertical arrays of VA photodetectors that are greater than the threshold power output.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The gamma-ray detection system of claim 18, wherein the computer is further configured to determine: 
the horizontal arrays of HA photodetectors (a limitation previously recited in claim 10) having an HA power output greater than the threshold power output, and 
a relative second position of the incident gamma ray using the VA power output of the vertical arrays of VA photodetectors (a limitation previously recited in claim 10) that are greater than the threshold power output, the relative second position determined with respect to a second axis that is orthogonal to the first axis, the first axis and the second [[axes]] axis parallel to the rows and the columns, respectively.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The gamma-ray detection system of claim 19, wherein the computer is further configured to determine a third position of the incident gamma ray using a variance of the HA power output and the VA power output that are greater than the threshold power output.
Appropriate correction is required.
Claims 21-27 are objected to because of the following informalities: 
Claim 21 should be amended as follows:
21. (Proposed Amendments) A gamma-ray detector comprising: 
a plurality of arrays of monolithic detector sub-modules, each monolithic detector sub-module comprising: 
a scintillator layer; 
a light-spreading layer mounted on the scintillator layer; and 
a photodetector layer mounted on the light-spreading layer, the photodetector layer comprising a two-dimensional array of photodetectors that are arranged in columns and rows; and 
a plurality of common printed circuit boards (PCBs), each common PCB electrically coupled to the two-dimensional array of photodetectors (a previously recited limitation) of the plurality of arrays of monolithic detector sub-modules (a previously recited limitation) of a corresponding modular one-dimensional array; and 50Patent ApplicationAttorney Docket No. LTI.USPAT.0500 
a first support ring and a second support ring, 
wherein for each monolithic detector sub-module: 
the two-dimensional array of photodetectors on a first side of each row are electrically coupled to a corresponding first side output line, 
the two-dimensional array of photodetectors on a second side of each row are electrically coupled to a corresponding second side output line, 
a first end of each common PCB is attached to the first support ring, and 
a second end of each common PCB is attached to the second support ring, and 
wherein the plurality of arrays of modular one-dimensional sub-modules forms an inner cylinder and an outer cylinder, the inner cylinder concentrically disposed within the outer cylinder.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Proposed Amendments) The gamma-ray detector of claim 21, wherein the inner cylinder and the outer cylinder are spaced apart to form an air gap therebetween.
Appropriate correction is required.
Claims 23-27 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The gamma-ray detector of claim 21, wherein the plurality of of monolithic detector sub-modules (a limitation previously recited in claim 21) in the outer cylinder are positionally offset with respect to the plurality of monolithic detector sub-modules in the inner cylinder.
Appropriate correction is required.
Claims 24-27 are objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The gamma-ray detector of claim 23, wherein: 
a central axis passes through a center of the inner cylinder and the outer cylinder, 51Patent ApplicationAttorney Docket No. LTI.USPAT.0500 
a first radial axis passes through a first gap between adjacent monolithic detector sub-modules in a first inner modular one-dimensional array in the inner cylinder, the first radial axis orthogonal to the central axis, and 
the first radial axis passes through a first outer monolithic detector sub-module in a first outer modular one-dimensional array in the outer cylinder.
Appropriate correction is required.
Claims 25-27 are objected to because of the following informalities:  
Claim 25 should be amended as follows:
25. (Proposed Amendments) The gamma-ray detector of claim 24, wherein: 
a second radial axis passes through a second gap between adjacent monolithic detector sub-modules in a second outer modular one-dimensional array in the outer cylinder, the second radial axis orthogonal to the central axis, and 
the second radial axis passes through a first inner monolithic detector sub- module in a second inner modular one-dimensional array in the inner cylinder.
Appropriate correction is required.
Claims 26 and 27 are objected to because of the following informalities: 
Claim 26 should be amended as follows:
26. (Proposed Amendments) The gamma-ray detector of claim 25, wherein: 
a third radial axis passes through a first inactive edge between adjacent photodetectors in a second inner monolithic detector sub-module in a third inner modular one-dimensional array in the inner cylinder, the third radial axis orthogonal to the central axis, and 
the third radial axis passes through an active photodetector in a second outer monolithic detector sub-module in a third outer modular one-dimensional array in the outer cylinder.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The gamma-ray detector of claim 26, wherein: 52Patent ApplicationAttorney Docket No. LTI.USPAT.0500 
a fourth radial axis passes through a second inactive edge between adjacent photodetectors in a third outer monolithic detector sub-module in a fourth outer modular one-dimensional array in the outer cylinder, the fourth radial axis orthogonal to the central axis, and 
the fourth radial axis passes through an active photodetector in a third inner monolithic detector sub-module in a fourth inner modular one-dimensional array in the inner cylinder.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “the photodetectors” in lines 10, 13, and 15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 1 recites a passive limitation “a corresponding first side output line” in lines 13-14, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a corresponding first side output line.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 1 recites a passive limitation “a corresponding second side output line” in line 16, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a corresponding second side output line.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 3 recites a passive limitation “the photodetectors” in lines 2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 4 recites a passive limitation “the photodetectors” in lines 2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 5 recites a passive limitation “the photodetectors” in lines 2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 6 recites a passive limitation “the photodetectors” in lines 2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 7 recites a passive limitation “the photodetectors” in lines 1 and 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a plurality of modular one-dimensional arrays of monolithic detector sub-modules” in lines 2-3.  Furthermore, it is unclear whether the plurality of modular one-dimensional arrays of monolithic detector sub-modules comprise photodetectors.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 8 recites a passive limitation “a first support ring” in line 2, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a first support ring.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 8 recites a passive limitation “a second support ring” in line 3, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a second support ring.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.

Claim 10 recites a transitional phrase “and comprise” in line 8, which renders the claim indefinite.  It is unclear whether it refers to a limitation “a photodetector layer” recited in line 6 or a limitation “a two-dimensional array of photodetectors” recited in line 7.
Claim 10 recites a limitation “the HA photodetectors” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 previously recites a limitation “horizontal arrays of HA photodetectors” in line 9.
Claim 10 recites a limitation “the VA photodetectors” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 previsouly recites a limitation “vertical arrays of HA photodetectors” in line 11.
Claim 10 recited a limitation “the photodetectors” in line 23, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites a passive limitation “an HA output line” in line 26, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises an HA output line.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 10 recites a passive limitation “a VA output line” in line 28, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a VA output line.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 12 recites a passive limitation “a first support ring” in line 2, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a first support ring.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 12 recites a passive limitation “a second support ring” in line 3, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a second support ring.  See transitional phrases in MPEP § 2111.03 for more information. A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.

Claim 15 recites “a second-highest-magnitude signal row based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row” in lines 2-4, which is identical to “a highest-magnitude signal row based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row” in lines 6-8” of claim 14.  The fact that both the highest-magnitude signal row and the second highest-magnitude signal row are based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row renders the claim indefinite.
Claim 15 recites a limitation “the second-highest-magnitude signal row” in lines 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 15 previously recites a limitation “a second-magnitude signal row” in line 2.
Claim 16 recites “a third-highest-magnitude signal row based on the sum of the respective first output magnitude of the first side of each row and the respective second output magnitude of the second side of each row” in lines 2-4, which is identical to “a highest-magnitude signal row based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row” in lines 6-8” of claim 14.  The fact that both the highest-magnitude signal row and the third highest-magnitude signal row are based on a sum of a respective first output magnitude of the first side of each row and a respective second output magnitude of the second side of each row renders the claim indefinite.

Claim 21 recites a limitation “the photodetectors” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 21 previously recites a limitation “a two-dimensional array of photodetectors” in line 7.
Claim 21 recites a limitation “the monolithic detector sub-modules” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 21 previously recites a limitation “a plurality of arrays of monolithic detector modules” in line 2.
Claim 21 recites a passive limitation “a corresponding first side output line” in lines 14-15, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a corresponding first side output line.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 21 recites a passive limitation “a corresponding first side output line” in line 17, which renders the claim indefinite.  It is unclear whether the gamma-ray detector further comprises a corresponding second side output line.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use because it is not part of the gamma-ray detector.
Claim 23 recites a limitation “the plurality of modular one-dimensional arrays” in lines 1 and 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 21 previously recites a limitation “a plurality of arrays of monolithic detector sub-modules” in line 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 and 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-7 and 11-13 fail to set forth a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Harmon (U. S. Patent No. 11,264,422 B2) disclosed a scalable position-sensitive photodetector device.
Liu et al. (U. S. Patent No. 11,016,204 B2) disclosed an imaging system and a method for making an imaging system.
Matolin et al. (U. S. Patent No. 10,530,971 B2) disclosed a pixel-cell circuit.
Vogtmeier et al. (U. S. Patent No. 10,288,748 B2) disclosed a double-sided organic photodetector comprising a flexible substrate.
Kim et al. (U. S. Patent No. 10,222,486 B2) disclosed a radiographic apparatus including a radiation detector.
Watano (U. S. Patent No. 9,442,200 B2) disclosed a radiation image-detection device and a method for manufacturing a radiation image-detection device.
Vogtmeier (U. S. Patent No. 9,354,328 B2) disclosed a radiation detector comprising photodetectors.
Ito et al. (U. S. Patent No. 9,207,334 B1) disclosed methods and systems for a light sensor in gamma-ray detectors.
Ronda et al. (U. S. Patent No. 9,140,808 B2) disclosed single or multi-energy vertical radiation-sensitive detectors.
Ikeda et al. (U. S. Patent No. 8,822,941 B2) disclosed a radiographic detector comprising a radiation detecting panel.
Krymski (U. S. Patent No. 8,723,093 B2) disclosed image sensors and methods with shared control lines.
Thon et al. (U. S. Patent No. 8,350,218 B2) disclosed a light detection in a pixelated PET detector.
Kim et al. (U. S. Patent No. 8,269,177 B2) disclosed a multiplexing readout scheme for a gamma-ray detector.
Miyaguchi (U. S. Patent No. 7,705,317 B2) disclosed a radiation imaging device and a radiation imaging method.
Burr et al. (U. S. Patent No. 7,193,208 B1) disclosed a time-of-flight capable high-resolution PET detector.
El-Hanany et al. (U. S. Patent No. 7,166,848 B2) disclosed a three-dimensional radiation detector.
Sherman et al. (U. S. Patent No. 6,990,176 B2) disclosed methods and an apparatus for a tileable sensor array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884